SULLIVAN, Judge,
concurring.
I concur because I agree that salaries are within the scope of an "operating budget" and that, therefore, the County Council need not appropriate those funds to be used for additional salaries.
However, I am unable to agree with the statement of the majority that the reason the Council need not make appropriations for those incentive payments is because "the placing of incentive monies into the prosecutor's operating budget will not affect the county treasury." At page 573.
As the majority notes, the statute I.C. 12-1-6.1-16 (Burns Code Ed.Repl.1988) specifies the manner in which those incentive payments are made from the IV-D agency to the county. The statute provides that the payments are "deposited in the county treasury for distribution on a quarterly basis" to the county general fund, the prosecutor's operating budget and the clerk's operating budget. It is clear, therefore, that the funds are in fact drawn from the county treasury and disbursed as required in the three equal shares specified. To be sure the monies involved are not generated by tax revenues. That does not mean, however, that the county treasury is wholly unaffected because, to the extent that those monies are used for supplemental salary payments to the prosecutor, other funds might have to be appropriated for other operating expenses of the prosecutor's office. These other expenses might have been otherwise covered by the incentive payments. In such event, the county treasury might be depleted somewhat by the failure to apply the federal money to the necessary day-today expenses of the prosecutor's office.
Notwithstanding the above caveat, I concur that under existing law it is not necessary that the County Council appropriate the funds in question.